             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00095-MR


TRACEY TERRELL GRADY,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
B.S., et al.,                   )                   ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s pro se Motion to

Compel Discovery [Doc. 45] and Motion for Default Judgment [Doc. 50].

     Pro se Plaintiff, who currently is an inmate at the Union County Jail,

filed this action pursuant to 42 U.S.C. § 1983. The Amended Complaint

passed initial review on excessive force and retaliation claims against two

Monroe Police Department (“MPD”) officers and an MPD sergeant, who have

filed an Answer. [Docs. 21, 28]. A Pretrial Order and Case Management

Plan has set the discovery cutoff date as August 3, 2021 and the deadline

for filing dispositive motions as September 2, 2021. [See Doc. 30].

     The Plaintiff previously filed a seriously deficient Motion to Compel

Discovery [Doc. 32] that was denied on May 3, 2021 because, inter alia, it

misdirected discovery requests to the Court and the Plaintiff had failed to
properly serve defense counsel with his discovery requests before seeking

to compel discovery. [Doc. 36]. The Plaintiff sought reconsideration of the

Court’s May 3 Order, which was denied on June 15, 2021, because the

Plaintiff set forth no grounds warranting relief. [Docs. 38, 42]. The Plaintiff

then filed a Letter that was construed as another Motion for Reconsideration.

[Doc. 41]. That Motion was denied on June 21, 2021, because the Plaintiff

again failed to establish any basis for relief. [Doc. 46]. The Court advised

Plaintiff that the discovery deadline will expire on August 3, 2021; that he

may seek discovery in accordance with the applicable rules and procedures;

and that he may file a sufficient motion to compel should the need to do so

arise. [Id. at 3].

      In the instant Motion to Compel, which is dated June 14, 2021 and was

docketed on June 17, 2021, the Plaintiff again asks the Court to compel the

Defendants to respond to his discovery requests. [Doc. 45 at 7]. He has

attached “new” discovery requests to his Motion. [Id. at 2]. In a Letter filed

with the Motion, the Plaintiff states that defense counsel told him that the

Defendants were unable to comply with his discovery requests because

counsel did not know which set of discovery requests to which the

Defendants should respond. [Id. at 1]. The Plaintiff appears to assert that

defense counsel told the Plaintiff to refile his discovery requests in


                                      2
accordance with the Pretrial Order which, he claims, he never received. [Id.].

The Plaintiff apologizes for the earlier misunderstandings and asks defense

counsel to respond to the new discovery requests attached to the Motion to

Compel. [Id. at 2].

      The Plaintiff’s Motion to Compel Discovery is, once again, severely

deficient and cannot support relief.       See generally Fed. R. Civ. P. 7(b)

(requiring that a motion state with particularity the grounds for seeking the

order and the relief sought); see also LCvR 26.2 (discovery requests are not

to be filed with the Court unless: “(1) directed to do so by the Court; (2) such

materials are necessary for use in an in-court proceeding; or (3) such

materials are filed in support of, or in opposition to, a motion or petition.”).

The Plaintiff is again instructed to seek discovery in accordance with the

applicable rules and procedures, and to file a sufficient motion to compel

discovery only should the need to do so arise. It is unclear whether the

Plaintiff admits that he now has a copy of the Pretrial Order in his possession.

[See Doc. 45 at 6 (stating that the new discovery requests comply with the

Pretrial Order)]. Another copy of the Pretrial Order will be mailed to Plaintiff

as a courtesy in an abundance of caution.

      The Plaintiff has also filed a Motion for Default Judgment pursuant to

Rule 37 of the Federal Rules of Civil Procedure as a discovery sanction.


                                       3
[Doc. 50]. The Plaintiff’s Motion will be denied because the Plaintiff has failed

to demonstrate that any discovery violation occurred or that the Defendants

violated a Court order. See generally Fed. R. Civ. P. 37.

      The Plaintiff is cautioned that any further improper, frivolous, or

repetitive filings related to discovery will be stricken without further notice.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Compel

Discovery [Doc. 45] and Motion for Default Judgment [Doc. 50] are DENIED.

The Plaintiff is cautioned that any further improper, frivolous, or repetitive

filings related to discovery will be stricken without further notice.

      The Clerk of Court is respectfully instructed to mail the Plaintiff a copy

of the Pretrial Order and Case Management Plan [Doc. 30] along with this

Order.

      IT IS SO ORDERED.       Signed: June 30, 2021




                                           4
